Citation Nr: 0812942	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 19, 1998, 
for the grant of service connection for uterine fibroid 
disease and a 30 percent rating for recurrent pelvic 
inflammatory disease with uterine fibroid disease, status 
post cryotherapy for cervical dysplasia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
February 1984 and from May 1885 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The case had been transferred from the RO in 
Seattle, Washington, and in the March 2005 rating decision, 
the Huntington RO granted service connection for uterine 
fibroid disease and evaluated it with the veteran's service-
connected recurrent pelvic inflammatory disease, status post 
cryotherapy for cervical dysplasia with a 30 percent rating 
from May 19, 1998.  The veteran's disagreement with that 
decision led to this appeal.  

In April 2008, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance the veteran's case on the 
Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND 

In a rating decision dated in April 1991, the RO granted 
service connection for recurrent pelvic inflammatory disease, 
status post cryotherapy for cervical dysplasia, and assigned 
a noncompensable rating effective the day following the 
veteran's separation from service in October 1990.  The 
veteran did not file a notice of disagreement with that 
decision.  

In May 1998, the veteran filed a claim, which was 
interpreted, in pertinent part, as a claim for service 
connection for endometriosis and uterine myoma.  With the 
claim, the veteran submitted an operation report from a 
private hospital showing that in March 1997, during bilateral 
tubal sterilization, findings included uterine myoma and 
endometriosis.  Later, the veteran submitted an operation 
report from a different private hospital showing she 
underwent a hysterectomy in July 1998 and preoperative and 
postoperative diagnoses leiomyomata uterus and pelvic 
endometriosis.  In a rating decision dated in October 1998, 
the RO denied service connection for endometriosis and 
uterine myoma.  The veteran filed a notice of disagreement 
with that decision, the RO issued a statement of the case, 
and the veteran perfected her appeal to the Board.  The Board 
issued a development memo and subsequently remanded the case 
for additional development.  

In a March 2005 rating decision, which was issued during the 
course of the appeal concerning service connection for 
endometriosis and uterine myoma, the RO in Huntington, West 
Virginia, granted service connection for uterine fibroid 
disease.  (Fibroid is an "old term for certain types of 
leiomyoma, especially those occurring in the uterus."  
STEADMAN'S Medical Dictionary, 27th ed., p. 670.)  In the 
March 2005 rating decision, the RO explained that the fibroid 
disease would be evaluated with the veteran's pelvic 
inflammatory disease, status post cryotherapy for cervical 
dysplasia and a 30 percent rating would be assigned from 
May 19, 1998, to July 14, 1998.  In the same rating decision, 
the RO granted service connection for post-operative 
hysterectomy with history of pelvic inflammatory disease and 
uterine fibroid disease and assigned a 100 percent rating 
from July 14, 1998, to October 31, 1998, and a 30 percent 
rating from November 1, 1998.  In an April 2005 letter, the 
RO notified the veteran of the results of the March 2005 
rating decision and enclosed a copy of the rating decision 
along with a VA Form 4107 providing the veteran notice of her 
appellate rights.  

In May 2005, the VA AMC provided the veteran with a copy of 
its March 2005 supplemental statement of the case in which it 
continued the denial of service connection for endometriosis.  
Thereafter, the case was returned to the Board, and in a 
decision dated in September 2005, the Board granted service 
connection for endometriosis.  In a rating decision dated in 
January 2006, the Seattle RO, in response to the Board's 
decision, implemented the grant of service connection for 
endometriosis.  In the rating decision, the RO said that 
endometriosis was discovered during the veteran's July 14, 
1998, hysterectomy and was resolved with the removal of the 
endometrium.  The RO determined that the grant of service 
connection for endometriosis does not result in a higher 
rating and indicated that the evaluation of post-operative 
hysterectomy with history of pelvic inflammatory disease and 
uterine fibroid disease and endometriosis was rated as 
100 percent disabling from July 14, 1998, to October 31, 
1998, and 30 percent disabling from November 1, 1998.  In a 
January 2006 letter, the RO notified the veteran of its 
decision and provided her a copy of the January 2006 rating 
decision along with notice of her appellate rights.  

In a statement received at the RO in February 2006, the 
veteran said she would like to appeal the January 2006 
decision and asserted that she should be compensated for her 
hysterectomy with history of pelvic inflammatory disease and 
uterine fibroid disease and endometriosis from November 1, 
1990, to June 1, 1998, the date the increase [from 0 percent 
to 30 percent] was awarded.  The RO accepted the veteran's 
statement as a notice of disagreement with the March 2005 
rating decision that granted service connection for uterine 
fibroid disease effective May 19, 1998, and evaluated it with 
the veteran's pelvic inflammatory disease, status post 
cryotherapy for cervical dysplasia, with a 30 percent rating 
from May 19, 1998.  In its September 2006 statement of the 
case, the RO stated the date of the grant was from the date 
of receipt of the veteran's claim for service connection for 
uterine fibroid disease.  The RO explained that the only way 
to consider review action on an effective date prior to the 
1998 date was if the veteran felt there was clear and 
unmistakable error (CUE) in the April 1991 rating decision.  
Thereafter, on her VA Form 9, received in September 2006, the 
veteran asserted the effective date should be back dated to 
her original claim in 1990 arguing that the RO had overlooked 
evidence in her service medical records.  

In a written brief presentation dated in January 2008, the 
veteran's representative asserted that the veteran is raising 
a claim of CUE in the April 1991 rating decision and 
requested that the case be remanded by the Board for 
adjudication of the veteran's CUE claim prior adjudication of 
the claim on appeal.  

On review of the record, the Board agrees that the veteran 
has raised the issue of CUE in the April 1991 rating decision 
that granted service connection for recurrent pelvic 
inflammatory disease, status post cryotherapy for cervical 
dysplasia, with a noncompensable rating from October 1990.  
The veteran asserts that in its April 1991 adjudication of 
her service connection claim, the RO failed to consider all 
of the evidence in her service medical records [including 
evidence of uterine fibroid and endometriosis] and is 
essentially arguing she is entitled to an earlier effective 
date for service connection and a 30 percent rating for her 
gynecological disorders.  The issue of CUE in the April 1991 
rating decision has not been adjudicated by the RO, and the 
Board does not have jurisdiction to consider that issue in 
the first instance.  See Jerrell v. Nicholson, 20 Vet. App. 
326, 332 (2006).  

Because the veteran's pending claim for an earlier effective 
date is based, at least in part, on whether there was CUE in 
the April 1991 rating decision, the two issues are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Thus, the Board will remand the pending earlier 
effective date claim to avoid piecemeal litigation.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether 
there was CUE in the April 1991 rating 
decision that granted service 
connection for recurrent pelvic 
inflammatory disease, status post 
cryotherapy for cervical dysplasia, 
with a noncompensable (0 percent) 
rating.  

If CUE is not found, and the veteran 
files a timely notice of disagreement, 
issue an appropriate statement of the 
case that addresses all relevant 
evidence and informs the veteran of the 
pertinent law and regulations.  The 
veteran and her representative should 
be advised of the procedures and time 
limits for filing a timely substantive 
appeal.

2.  Then, readjudicate the veteran's 
claim for an effective date earlier 
than May 14, 1998, for the grant of 
service connection for uterine fibroid 
disease and a 30 percent rating for 
recurrent pelvic inflammatory disease 
with uterine fibroid disease, status 
post cryotherapy for cervical 
dysplasia.  If the claim currently in 
appellate status is not granted to the 
satisfaction of the veteran, issue an 
appropriate supplemental statement of 
the case.  The veteran and her 
representative should be provided the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



